DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 16, 2020 cancelled no claims.  Claims 1, 5-7, 10-11, 13-16 and 18-20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

 Claim Interpretation
Following is the examiner understanding of various terms used in the applicant’s claims:
Noticeability qualitative rating - Can indicate whether or an extent to which an advertisement captures attention. (Applicant’s specification paragraph 40)
Focal point qualitative rating - Can indicate whether or an extent to which an advertisement has a focal point. (Applicant’s specification paragraph 40)
Interesting information qualitative rating - Can indicate whether or an extent to which an advertisement includes interesting information. (Applicant’s specification paragraph 40)
Emotional reward qualitative rating - Can indicate whether or an extent to which an advertisement appeals emotionally. (Applicant’s specification paragraph 40)
Call-to-action qualitative rating - Can indicate whether or an extent to which an advertisement includes a CTA. (Applicant’s specification paragraph 40)
A value for a qualitative rating - Can indicate a degree or extent of a characteristic or criterion associated with the qualitative rating. In some embodiments, a value can be selected from a range of values. For example, a value can be assigned on a scale of 0 to 1, on a scale of 1 to 10, etc. In other embodiments, a value can be selected from a set of predetermined options or values (e.g., high, medium, low, etc.). (Applicant’s specification paragraph 43)
Representations of advertisements: a feature vector (set of features) of an advertisement

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections - 35 USC § 101
The amendment filed on November 16, 2020 have overcome the 35 USC rejection of claims 1-20 by amending the claims to recite a practical application.  As such the rejection is hereby withdrawn. 

Possible Allowable Subject Matter
Claims 1-20 contain subject matter that the examiner has been unable to find in the prior art or contained in prior art that would not be considered analogous art and as such would not be obvious to combine without the use of impermissible hindsight.  As such the claims would be allowable if the applicant is able to overcome the 35 USC 112 first paragraph rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  While the examiner has been able to find prior art (see Bhatt et al. (PGPUB: US 2011/0035272); Wang et al. (PGPUB: US 2013/0097011) and Kiapour et al. (PGPUB: US 2018/0137142) that discloses a computer-implemented method, a system, and a non-transitory computer readable medium comprising: 
at least one hardware processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
obtaining, by the computing system, a visual advertisement (Bhatt: Paragraphs 27, 37, and 65); 

determining, by the computing system, one or more differences in visual features between the visual advertisement and one or more visually similar advertisements, wherein: the visually similar advertisements are associated with one or more second values for the qualitative ratings the at least one value of the second values for a qualitative rating is greater than a corresponding value of the first values; 
providing, by the computing system, one or more recommendations for improving the qualitative ratings associated with the visual advertisement based at least in part on the differences, wherein the recommendations indicate at least one visual change to the visual advertisement.
 Additionally, prior art (See Marchesotti et al. (PGPUB: 2012/0269425)) was found that discloses determining, by the computer system, a feature vector representation of the visual image based on a machine learning model, wherein: the feature vector is associated with features that indicate likelihoods of the visual advertisement being associated with corresponding attributes, and the first machine learning model is trained based on pixel data and labels with associated values.
However the examiner was unable to find prior art that discloses determining, by the computer system, a feature vector representation of the visual advertisement based on a first machine learning model, wherein: the feature vector is associated with features that indicate likelihoods of the visual advertisement being associated with corresponding attributes, and the first machine learning model is trained based on pixel data; followed by generating, by the computing system, one or more first values for one or more qualitative ratings associated with the visual advertisement based on a second machine learning model, the machine learning model trained based on representations (feature vectors) of advertisements and associated qualitative ratings.  While, it might be possible to combine the above prior art to formulate a rejection using impermissible hindsight, the examiner does not believe that it would have been obvious to one of ordinary skill in the art to have look to the non-analogous art of Marschesotti as well as the prior arts of Bhatt, Wang, and Kiapour to arrive at claimed invention without the benefit of impermissible hindsight.


Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but are moot as they are directed to the 35 USC 101 rejection and the 35 USC 103 rejection of the prior office action which have been overcome with the instant amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621